Citation Nr: 0606276	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In September 2004, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  In December 2004, the Board remanded the appeal 
for further development.  


FINDINGS OF FACT

The veteran's prostatitis is currently asymptomatic.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7527 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the March 2004 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim for an increased rating.  
The letter also informed him of his and VA's duties in 
obtaining evidence, and essentially asked him to send any 
evidence in his possession that pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed August 2000 rating decision, August 2001 statement 
of the case, December 2004 Board remand, and November 2003 
and October 2005 supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he was 
also specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
records from the Social Security Administration, and 
statements made by the veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.   See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's prostatitis is currently evaluated as 10 
percent disabling under Diagnostic Code 7599-7527, 38 C.F.R. 
§ 4.115b (2005).  The Board notes that the veteran's 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2005).

Under Diagnostic Code 7527, the disability is to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b.

After review, the Board finds that the preponderance of the 
evidence is against a finding for an increased disability 
rating for prostatitis.  In this regard, the Board observes 
that the veteran's prostatitis is currently asymptomatic and 
notes the following evidence of record.  

A January 2000 VA examination report provides a diagnosis of 
a history of prostatitis.  The Board views this diagnosis as 
indicating that the veteran currently has no symptoms due to 
his service-connected prostatitis.  

A July 2000 VA examination report reflects that the veteran's 
urinary symptoms could be related to obstruction because of 
benign prostatic hypertrophy or they could be due to an 
overactive bladder.  Either way, the veteran's symptoms were 
not attributed to his service-connected prostatitis.  

A May 2001 VA prostate biopsy report reflects a diagnosis of 
benign hyperplasia.  Thus, the report confirms the diagnosis 
of benign prostatic hypertrophy.

A May 2002 VA examination report reflects a diagnosis of a 
previous history of prostatitis.  The Board again notes that 
this diagnosis reflects a history of the disorder and not a 
present symptomatology of the disorder.  Further, the 
examiner opined that prostatitis is not the cause of the 
veteran's urinary frequency, as the veteran related this to 
as long as he can remember and pre-existing military service.  
The examiner explained that prostatitis should not be the 
cause of longstanding incontinence or urgency, stating that 
it is an inflammatory or infectious process that can be 
treated with antibiotics and should not be related to the 
veteran's symptoms.  

The Board acknowledges that the veteran's claims file was not 
made available to the May 2002 VA examiner.  The Board 
observes that review of the claims file is only required 
where necessary to ensure a fully informed exam or to provide 
an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  In this case, the Board finds that resort to the 
veteran's claims file was not necessary because the veteran 
provided an accurate account of his medical history, thus 
ensuring a fully informed examination.  In this regard, the 
Board observes that the veteran's account as related to the 
examiner essentially reflected the evidence of record at that 
time.  The Board also finds that resort to the claims file 
was not necessary for the examiner to provide findings as to 
the current symptoms of the veteran's service-connected 
prostatitis.  

Finally, a September 2005 VA examination report reflects 
various urinary symptoms but attributes them to benign 
prostatic hypertrophy, a disorder for which service 
connection is not in effect.  In an addendum, the examiner 
stated that the veteran has no signs of chronic prostatitis.  
Thus, the veteran currently does not have any symptoms 
attributable to his service-connected prostatitis.  

In sum, the evidence of record fails to show that the veteran 
has any symptoms related to his service-connected 
prostatitis.  Thus, an increased disability rating is not 
warranted at this time.

The Board notes that the veteran has some urinary symptoms, 
but they have been attributed to benign prostatic 
hypertrophy, for which service connection is not in effect.  
In this regard, the Board observes that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2005).  

The Board also notes that the veteran has erectile 
dysfunction.  However, the record fails to show that it is 
related to his prostatitis.  Indeed, in a second addendum to 
the September 2005 VA examination report, the examiner stated 
that it is not as likely as not secondary to the veteran's 
benign prostatic hypertrophy.  This statement indicates that 
the veteran's erectile dysfunction is not even related to his 
current urinary symptomatology.  Further, the examiner stated 
that it is as likely as not that the erectile dysfunction is 
related to the veteran's years of polysubstance abuse.  


ORDER

Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


